DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 and 23 are cancelled.
Claims 21-22 and 24-40 are allowed.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 10/21/2021, with respect to claim 21 have been fully considered and are persuasive in view of the new amendments to the claim. The rejection of claim 21 has been withdrawn. 

Allowable Subject Matter
Claims 21-22 and 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 (amended) is allowed because none of the prior arts of record taken singly or in combination with the others explicitly discloses all the limitations of claim 21 as currently amended. For instance, the closest prior art of record, Sinclair (US PUB 20060227984) discloses a micro-electromechanical transducer comprising: one or more moveable members, a frame structure, and a viscoelastic substance having a predetermined viscoelasticity, 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 21: wherein the one or more moveable members are configured to provide stretch or shear to the viscoelastic substance, and wherein the viscoelasticity of the viscoelastic substance is selected so as to damp a resonance peak of the transducer in a predetermined manner, wherein a gap is provided between the one or more moveable members and/or between the one or more moveable members and the frame structure, wherein the gap has a width that does not exceed 1µm, and wherein the viscoelastic substance is provided at least partly in the gap.

Claims 22, 24-26 and 28-40 are allowed based on their respective dependency from claim 21.

Claim 27 (amended) is allowed because none of the prior arts of record taken singly or in combination with the others explicitly discloses all the limitations of claim 27 as currently amended. For instance, the closest prior art of record, Sinclair (US PUB 20060227984) discloses a micro-electromechanical transducer, comprising: one or more moveable members, one or more moveable masses for influencing the response of the transducer, wherein the one or more moveable masses are secured to respective ones of the one or more moveable members, and a viscoelastic substance having a predetermined viscoelasticity.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 27: wherein the one or more moveable members are configured to provide stretch or shear to the viscoelastic substance, and wherein the viscoelasticity of the viscoelastic substance is selected so as to damp a resonance peak of the transducer in a predetermined manner, wherein each of the one or more moveable masses comprises an opening in the form of a compensation hole being aligned with an opening in the moveable member to which a moveable mass is secured.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.